DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 11/29/21 has been entered.
The amendment filed on 11/29/32has been entered.
Applicant amended Claims 1 and 19, and cancelled Claim 5.

Status of Claims
	Claims 7-17, 20-23, and 26 were earlier withdrawn from consideration as not belonging to a species chosen for examination.
Claims 1-3, 6, 18-19, and 24-25 are examined on merits herein. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
the light conversion block”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 18: Claim 18 recites: “the interconnector comprises a solder layer”. The recitation is unclear, since Claim 18 depends on Claim 1, teaching that the interconnector has a solder region. The above recitation of Claim 18 allows to suggest that the interconnector has both – a solder region and a solder layer, which is not taught by the current application.
Appropriate correction is required to clarify the claim language.
For this Office Action, Examiner interpreted the above limitation as: “the solder region of the interconnector is a solder layer”.
In re Claim 19: Claim 19 recites: “the interposer further comprises”. The recitation is unclear, since Claim 19 does not recite an interposer earlier and depends on Claim 1 that also does not teach any interposer.
Appropriate correction is required to clarify the claim language.
interconnector further comprises”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 18 is understood, Claims 1-3, 6, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2016/0245494) in view of Hwang et al. (US 2015/0123253) and Adema et al. (US 2016/0258597).
In re Claim 1, Weber teaches a lightning system comprising  (Fig. 2): 
a light source 1 (paragraph 0105);
a light conversion block 2 having a top surface and a bottom surface, the light conversion block positioned such that the top surface receive an output light from the light source and convert at least a portion of the output light from the light source to a converted light with a spectral distribution that differs from the spectral distribution of the output light from the light source (Abstract, paragraphs 0005, 0006, 0105); the light conversion block having an area of 5.2 mm by 5.2 mm (paragraph 0065);
a substrate 5 (paragraph 0105; “substrate” is called “cooling element” throughout the application; it is made from copper coated with Ni-Au layer, paragraph 0160) 
an interconnector 7, 8 (paragraph 0106; 7 is identified as “metallic coating”, paragraphs 0106, 0015, 0017, etc.) between the light conversion block 2 and the substrate 5, the interconnector comprising: 
a first metal layer 7 (being silver, Ag, paragraph 0048) under a bottom surface of the light conversion block 2 and having a thickness in a range of 0.05 µm to 30 µm (overlapping the claimed range of 1 µm to 5 µm of the first metal layer),
a solder region 8 (made of tin, paragraph 0056) between the first metal layer 7 and the metal substrate 5.
Weber does not teach that the interconnector comprises a second metal layer on a top surface of the substrate and having a thickness in a range of 1 µm to 2 µm, and, accordingly, does not teach that the solder region is disposed between the first metal layer and the second metal layer and has a thickness in a range of 1 µm to 2 µm. 
Weber also does not teach that the light conversion block has an area of 0.5 mm by 0.5 mm or less.
Hwang teaches an interconnector (Figs. 1A – 1B) disposed between a metal substrate 150 and a die 110, the interconnector comprising three layers 131, 132, and 140, wherein layer 140 is a solder layer (Sn) 140 with a thickness in a range from 0.8 µm to 3 µm that is disposed between first and second silver layers 131 and 132, each having a thickness between 0.03 µm to 1 µm (paragraph 0013). 

Weber and Hwang teach analogous art directed to an interconnector attached to a metal substrate, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Weber device in view of the Hwang device, since they are from the same field of endeavor, and Hwang created a successfully operated device.
Weber and Adema teach analogous art directed to light conversion blocks, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying the Weber device in view of the Adema device, since devices are from the same field of endeavor, and Adema created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Weber’ structure by substituting its two-layer interconnector with a three-layer interconnector comprised two silver layers separated with a tin layer (per Hwang), either when it is desirable to prevent forming an inter-metal structure between a metal substrate and an interconnector that may worsen electrical and mechanical properties of the connection (Hwang, paragraphs 0004-0007) or if such 3-layer interconnector would be preferred by the manufacturer: In accordance with MPEP 2144.05 and MPEP 2143, related to a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.)… A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 
With the above modification, it would be inherent for the Weber/Hwang’ interconnector to comply with such claim limitation as: “the interconnector configured to reflect the output light from the light source and the converted light with a reflectivity greater than 85% such that the converted light and output light from the light source exit the light conversion block through the top surface”: The cited limitation is related to a property/function of the interconnect, and in accordance with MPEP 2112. 01 Composition, Product, and Apparatus Claims [R-08.2012], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In addition, the top layer 7 of the interconnector comprises silver, and, per paragraph 0025 of Weber, silver has a higher reflectivity than 85%.
Weber does not teach that the substrate is configured to reflect incident and/or converted light with a reflectivity greater than 85%: his substrate (”cooling element”) comprises copper and a gold-nickel coating, the coating used to minimize a corrosion (paragraph 0057). 
Considering a system of Fig. 2 of Weber, one of ordinary skill in the art before filing the application would understand that when parts of incident and converted lights pass through the converter 2, light would be scattered by the converter material in various directions, and some of these lights could reach the substrate 5 (for inherency of scattering, see, for example, Annen (US 2016/0327244) or Choi (2012/0018764)). For a lightning system located in an environment not subjected to corrosion (for example, located in a vacuum, into which light converters are frequently placed, see paragraph 0068 of Van Bommel, US 2012/0228471, on a common knowledge of using light converters in a vacuum), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Weber’ lightning system by using the same highly reflecting coating on the substrate that is used for the interconnector – such as . Correspondingly, it would have been obvious for one of ordinary skill in the art before filing the application configured not only the interconnector, but also the substrate for a reflectivity greater than 85%, when one of ordinary skill in the art creating a lighting system intended for operation in an inert environment, not containing reactive gases or a moisture.
When one of ordinary skill in the art before filing the application considers the Adema teaching, he/she would modify the Weber/Hwang device by creating the light conversion block with an area of 0.5 mm by 0.5 mm or less, if such dimension of the conversion block is required. Accordingly, it would have been obvious for one of ordinary skill in the art before filing the application creating the Weber/Hwang/Adema device with all limitations of Claim 1.
In re Claim 2, Weber/Hwang/Adema teaches the light conversion system of Claim 1 as cited above, wherein the reflectivity of a silver is greater than 90% (Weber, paragraphs 0025).
In re Claim 3, Weber/Hwang/Adema teaches the light conversion system of Claim 1 as cited above, wherein the reflectivity of a silver is greater than 97% (Weber, paragraph 0025).
In re Claim 6, Weber/Hwang/Adema teaches the system of Claim 1 as cited above. 

Note, that although the thickness of the light conversion block taught by Weber (e.g., from 50 microns to 500 microns) partially overlaps with the claimed thickness, in accordance with the MPEP, §2144.05: II.  OVERLAP OF RANGES: “ HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e211274"In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In re Claim 18, Weber/Hwang/Adema teaches the system of Claim 1 as cited above, wherein, as shown for Claim 1 the interconnector comprises a solder layer.
In re Claim 24, Weber/Hwang/Adema teaches the system of Claim 1 as cited above, wherein the light source 1 comprises a laser (Weber, paragraph 0067).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weber/Hwang/Adema in view of Kawakami (US 2012/0230007). 
In re Claim 25, Weber/Hwang/Adema teaches the system of Claim 1 as cited above, but does not teach that the lighting system is a lamp or an automotive headlamp.
Kawakami teaches (paragraph 0003) a lighting system that could be used in an automotive headlamp.
Weber and Kawakami teach analogous art directed to a lighting system comprised a light source, a light conversion block disposed through a reflective interconnect on a substrate, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying the 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use the Weber/Hwang/Adema system of Claim 1 as an automotive lamp, per Kawakami, in order to extend of a field of the lighting system applicability.

Allowable Subject Matter
Claim 19, as interpreted, contains an allowable subject matter in its limitation: “the interconnector further comprises a third metal layer that extends on sides of the light conversion block and between the light conversion block and the first metal layer”, in combination with limitations of Claim 1, on which claim 19 depends.
Reason for Indicating Allowable Subject Matter
The prior art cited by the current Office Action earlier, the additional prior art that were used for rejection of Claim 19 in the previous Office Action, e.g., Ott et al. (US 2010/0295438) and Shum (US 2009/0272997), as well as a newly found reference to Park et al. (US 2016/0312978), teaching an interconnector, a part of which surrounds a light conversion block, do not make obvious the limitation of the amended Claim 19, as interpreted.

Response to Arguments
Applicant’ arguments (REMARKS, filed 11/29/21) have been fully considered.

Examiner disagrees with the Applicant’ arguments related to rejection of Claim 1 under U.S.C. 103 (REMARKS, pages 9-11) by the previous Office Action, e.g., that Weber “teaches away” from the claimed invention, because Weber uses a gold-covered copper substrate in order to prevent a corrosion, and substitution of such coating with a silver coating, as the previous (and the current) Office Action suggested, would create a substrate subjected to corrosion. However, as it was pointed out in the previous Office Action (and as it is also stated in the current Office Action), substitution is reasonable for those applications that use a lightning system in an environment not causing corrosion. The fact that the Weber illuminating system was used in an environment causing corrosion does not mean that a Weber’ system modified by one of ordinary skill in the art per Hwang and Adema (as in the current Office Action) shall be necessarily used in this environment. There are multiple known to one of ordinary skill in the art applications of illuminating systems in inert environments, including vacuum. A common knowledge about such applications allows one of ordinary skill in the art to modify the Weber’ illuminating system by covering the substrate with a silver coating (instead of a gold-containing coating), for the systems created for use in inert environments.
Examiner disagrees with Applicant (REMARKS, pages 12-13) that Claims 2, 3, 18, 20, 25, and 6 are not obvious – these claims are obvious in view of a new combination of the prior art references for Claim 1 of the current Office Action.


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/10/22